CLECO POWER EXHIBIT 12(b) Computation of Ratios of Earnings to Fixed Charges FOR THE THREE MONTHS ENDED FOR THE TWELVE MONTHS ENDED (THOUSANDS, EXCEPT RATIOS) MARCH 31, 2009 Earnings from continuing operations $ 15,018 $ 101,242 Income taxes 3,800 24,798 Earnings from continuing operations before income taxes $ 18,818 $ 126,040 Fixed charges: Interest, long-term debt $ 16,944 $ 50,459 Interest, other (including interest on short-term debt) 3,864 23,581 Amortization of debt expense, premium, net 541 2,026 Portion of rentals representative of an interest factor 121 524 Total fixed charges $ 21,470 $ 76,590 Earnings from continuing operations before income taxes $ 18,818 $ 126,040 Plus:total fixed charges from above 21,470 76,590 Earnings from continuing operations before income taxes and fixed charges $ 40,288 $ 202,630 Ratio of earnings to fixed charges 1.88 x 2.65 x
